DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US. Pub. No. 2017/0249119, hereinafter “Ding”).
As to claim 1, (Original) Ding discloses a display assembly [figure 10, a video wall system, abstract], comprising:

wherein,
the splicing seam on the display side is covered by a second display [figure 25, region “105” is covered by active display bar “17”].
Ding does not expressly disclose that a type of the second display is different from that of the first displays.
However, Ding discloses different embodiments wherein the first displays may be an LCD spliced screen [paragraph 9]; whereas, the second display is LED dot matrix, an OLED bar and a QLED bar [paragraph 30], which is different from that of the first displays.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the different features of Ding to have the type of the second display different from that of the first displays, since it is a simple substitution of one known element for another to obtain predictable results.
As to claim 2, (Original) Ding discloses the display assembly of claim 1, wherein,
the second display is a flexible display or a curved display [figure 25, flexible display, paragraph 82], and comprises a second display area [figure 25, top display area] and a second bezel surrounding the second display area [figure 25, bezel area “27b” bent towards the splicing 
As to claim 3, (Original) Ding discloses the display assembly of claim 2, wherein,
the second bezel is bent to be perpendicular to the second display area [figure 25, the second bezel “27b” is bent to be perpendicular to the top display area].
As to claim 4, (Currently Amended) Ding discloses the display assembly of claim 1, wherein, the first display is a liquid crystal display [paragraph 9, LCD spliced screen].
As to claim 5, (Currently Amended) Ding discloses the display assembly of claim 1, wherein,
the second display is an organic light emitting diode display [paragraph 30, LED dot matrix, an OLED bar and a QLED bar].
As to claim 9, (Currently Amended) Ding discloses the display assembly of claim 1, wherein,
two adjacent second displays are connected by bonding [figure 13, the adjacent second displays “17” are connected by bonding].
As to claim 10, (Currently Amended) Ding discloses the display assembly of claim 1, wherein,
all of the second displays cover all the splicing seams [figure 13, all of the second displays “17” cover all the splicing seams].
As to claim 11, (New) see the above discussion of claim 4.
As to claim 12, (New) see the above discussion of claim 4.
As to claim 13, (New) see the above discussion of claim 5.
claim 14, (New) see the above discussion of claim 5.
As to claim 15, (New) see the above discussion of claim 5.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Kim et al. (US. Pub. No. 2018/0190631, hereinafter “Kim”).
As to claim 6, (Currently Amended) Ding discloses the display assembly of claim 1.
Ding does not expressly disclose the second display is a micro light emitting diode display.
Kim teaches a display can be a micro light emitting diode display [paragraph 230, a light emitting display device (i.e., a micro light emitting diode display device)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display assembly of Ding to form the second display using a micro light emitting diode display, as taught by Kim, since it is a simple substitution of one known element for another to obtain predictable results.
Claims 7-8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Jepsen et al. (US. Pub. No. 2015/0022424, hereinafter “Jepsen”).
As to claim 7, (Currently Amended) Ding discloses the display assembly of claim 1.
Ding does not expressly disclose the second display is adhered to the first bezel.
Jepsen teaches a display assembly wherein a second display is adhered to a first bezel [paragraph 28, OLED bezel pixel layer 500 includes an adhesive on the bottom of flexible substrate 510].

As to claim 8, (Currently Amended) Ding discloses the display assembly of claim 1.
Ding does not expressly disclose a transparent outer frame provided at the plurality of first displays on the display side, the second display being adhered to the transparent outer frame.
Jepsen teaches a display assembly wherein a transparent outer frame provided at the plurality of first displays on the display side, the second display being adhered to the transparent outer frame [figure 8B, a transparent veil layer covering the bezel pixel layer per claim 3].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display assembly of Ding to have a transparent outer frame provided at the plurality of first displays on the display side, the second display being adhered to the transparent outer frame, as taught by Jepsen, in order to create a unified overall-image to be displayed on the multi-panel display (Jepsen, abstract).
As to claim 16, (New) see the above discussion of claim 7.
As to claim 17, (New) see the above discussion of claim 7.
As to claim 18, (New) see the above discussion of claim 8.
As to claim 19, (New) see the above discussion of claim 8.
As to claim 20, (New) see the above discussion of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/            Primary Examiner, Art Unit 2622